DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 9-20, in the reply filed on August 11, 2022 is acknowledged.  The traversal is on the ground(s) that the search of multiple groups would not impose a serious burden on the examiner.  This is not found persuasive because Groups I and II comprise patentably distinct features which require the search of different subclasses due to the claimed structural differences between such groups.  Examining multiple species together would impose a serious burden on the examiner, as such would require the search of multiple patentably distinct features that otherwise would not have to be searched for, applying appropriate prior art rejections and having to consider and respond to attorney arguments regarding such multiple patentably distinct features and rejections.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sidiz (KR 10-2011-0061818).
As to claim 9, Sidiz discloses a tool-less fastening system, comprising: 
an interface assembly comprising: 
an interface body 140 having a first longitudinal end, a second longitudinal end, and a contact surface 141 disposed between the first longitudinal end and the second longitudinal end; 
a fastening element 150 coupled to the interface body; and 
a stop block 141a extending from the interface body at the second longitudinal end, the stop block including an inclined surface; and 
a receiver shaped to receive the interface body, the receiver comprising: 
a receiver body 130 defining a channel 131,132; and 
at least one receiver block 134a extending from the receiver body into the channel, wherein the at least one receiver block includes a receiving surface for receiving the contact surface of the interface body (Figures 2-4).  
As to claim 10, Sidiz discloses a tool-less fastening system wherein the at least one receiver block 134a includes a distal surface for engaging the inclined surface of the stop block 141a when receiver and the interface assembly are engaged (Figures 2-4).
As to claim 11, Sidiz discloses a tool-less fastening system wherein the interface body 140 is a wedge-shaped block having a top surface, a bottom surface, a first inclined side surface 141, and a second inclined side surface 141, wherein the top surface of the wedge-shaped block is larger relative to the bottom surface of the wedge-shaped block, and wherein the first inclined side surface and the second inclined side surface are non-parallel and form acute angles with the top surface and obtuse angles with the bottom surface (Figures 2-4).  
As to claim 12, Sidiz discloses a tool-less fastening system wherein the contact surface 141 includes the first inclined surface and the second inclined surface (Figures 2-4).  
As to claim 13, Sidiz discloses a tool-less fastening system wherein the contact surface 141 of the interface body 140 is in contact with the at least one receiver block 134a of the receiver when the interface assembly and the receiver are engaged (Figures 2-4).
As to claim 14, Sidiz discloses a tool-less fastening system wherein the receiver body 130 comprises a closed end at a distal end of the channel 131,132 (Figures 2-4).
As to claim 15, Sidiz discloses a tool-less fastening system wherein the at least one receiver block 134a is spaced from the closed end of the receiver body 130 (Figures 2-4).
As to claim 16, Sidiz discloses a tool-less fastening system wherein the stop block 141a of the interface assembly is at least partially disposed between the at least one receiver block 134a and the closed end of the receiver body 130 when the interface assembly and the receiver are engaged (Figures 2-4).  
As to claim 17, Sidiz discloses a tool-less fastening system wherein the interface assembly is constrained in three dimensions relative to the receiver when the interface assembly and the receiver are engaged (Figures 2-4).  
As to claim 18, Sidiz discloses a tool-less fastening system comprising a furniture component B coupled to the interface assembly (Figures 2-4).  
As to claim 20, Sidiz discloses a tool-less fastening system wherein the furniture component includes a chair back B (Figures 2-4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sidiz in view of van der Muhlen (DE 20 2011 101 307).
As to claim 19, Sidiz fails to disclose a tool-less fastening system wherein the furniture component includes a table leg.
van der Muhlen teaches the use of a tool-less fastening system structurally and functionally similar to the tool-less fastening system disclosed by Sidiz for coupling a table leg (Figures 1-4).  It would have been obvious to use the tool-less fastening system disclosed by Sidiz to couple a table leg, as taught by van der Muhlen, as the two fastening systems are structural and functional equivalents within the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/07/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619